Citation Nr: 1122858	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  05-24 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision that, in pertinent part, denied service connection for a low back disability.  The Veteran timely appealed.

In December 2005, the Veteran withdrew his prior request for a Board hearing, in writing.

In October 2007 and in September 2009, the Board remanded the matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

Neither the Veteran's service treatment records nor any in-service morning reports are available.  The RO or AMC has made several attempts to locate these records, and has notified the Veteran of the information needed to reconstruct medical data.

VA is obliged to assist a Veteran to obtain evidence pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

The Service Department's response in January 2009 to VA's information request indicates that the Veteran was assigned to Company A, 35th Supply and Services Battalion, in Germany, at the time of his claimed low back injury in April or May 1966.

A review of the record shows that the Veteran's service personnel records, other than a Form DD 214, have not been obtained.  These records could be helpful in corroborating the Veteran's claimed treatment for a low back injury and a permanent profile.  The Veteran's DA Form 20 and his service personnel records that show a limited or permanent profile in 1966 and in 1967, and/or an indication of a low back disability, should be associated with the Veteran's claims file.  

The Veteran contends that his low back disability had its onset in service, from an in-service injury.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He has not provided any documentation of post service back pathology that is dated prior to 2003.  He should be afforded a VA examination to determine the nature and etiology of any current low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's DA Form 20 and complete service personnel file and associate it with the claims folder.  

2.  Notify the Veteran to submit evidence, or identify evidence and provide complete authorization for release, of any records of treatment for a low back disability for the post-service years 1967 to 2002. 

3.  After the additional records have been obtained, make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA orthopedic and neurologic examination to determine the nature and etiology of any low back disability.  Any indicated diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested study, and the examination report should reflect that such a review was made.  

For each low back disability identified, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that it had its clinical onset or is otherwise related to active duty.  The examiner should reconcile any conclusions with the veteran's claim of inservice back injury and the clinical evidence.  A complete rationale for all opinions should be provided.  

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



